Title: John Adams to Abigail Adams, 4 October 1776
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 4. 76
      
     
     I send you, all the News. When I do not write I suffer more Pain than you do, when you dont receive a Line. I have no greater Pleasure than in Writing to you, but I have not Time.
     When I shall come home I dont know. But this you may depend on, I can come when I will. The Communication is open and will remain so. It cannot be cutt off.
     The General Court have not appointed any one in my stead. I expected they would—but whether they do or not I shall come home, before long.
    